     Case 19-36155         Doc 21      Filed 01/30/20 Entered 01/30/20 23:32:20             Desc Imaged
                                       Certificate of Notice Page 1 of 3
Form dschjntc

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


                                                 Case No.: 19−36155
                                                     Chapter: 13
                                                Judge: David D. Cleary

In Re:
   Jerome P Smith                                          Denise M Smith
   2008 Dodge Ave. Apt 2                                   2008 Dodge Ave. Apt 2
   Evanston, IL 60201                                      Evanston, IL 60201
Social Security / Individual Taxpayer ID No.:
   xxx−xx−3886                                             xxx−xx−6120
Employer Tax ID / Other nos.:


                               Notice of Denied,Vacated, Waived, or Revoked Discharge



On January 27, 2020 , the Court signed an order:

           Vacating the Discharge
           Denying the Discharge
           Revoking the Discharge
           Approving the Waiver of the Discharge



The order applies to:

           Debtor only
           Joint Debtor only
           Both Debtors




                                                           FOR THE COURT


Dated: January 28, 2020                                    Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
        Case 19-36155       Doc 21    Filed 01/30/20 Entered 01/30/20 23:32:20              Desc Imaged
                                      Certificate of Notice Page 2 of 3
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                 Case No. 19-36155-DDC
Jerome P Smith                                                                         Chapter 13
Denise M Smith
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0752-1          User: agalimba               Page 1 of 2                   Date Rcvd: Jan 28, 2020
                              Form ID: dschjntc            Total Noticed: 33


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 30, 2020.
db/jdb         +Jerome P Smith,    Denise M Smith,   2008 Dodge Ave. Apt 2,     Evanston, IL 60201-3466
28540379       +COMCAST,   PO BOX 1931,    Burlingame, CA 94011-1931
28499637       +City of Chicago,    Att: Bankruptcy Dept,    121 N. LaSalle Street 7th Fl,
                 Chicago, IL 60602-1266
28556214       +City of Chicago Department,    Of Administrative Hearing,
                 City of Chicago - DOAH C/O Arnold Scott,     111 W. Jackson Ste 600,    Chicago, IL 60604-3517
28499641       +Illinois Toll Way Authority,    Att: Bankruptcy Dept.,     PO Box 5544,   Chicago, IL 60680-5491
28499642       +Imperial Realty Co,    4747 W Peterson #200,    Chicago, IL 60646-5736
28499644       +Nicor Gas,   Att: Bankruptcy Dept,     P.O. Box 5407,    Carol Stream, IL 60197-5407
28499645       +Northwestn Medicine,    Po Box 4090,    Carol Stream, IL 60197-4090
28499647       +PLS Financial Solutions,    1828 W Dempster,    Evanston, IL 60202-1003
28499646       +Pinnacle Mgt. Services,    Att: Bankruptcy,    830 Roundabout Ste. B,    Dundee, IL 60118-2116
28499648       +Presence Health,    Po Box 74008843,    Chicago, IL 60674-8843
28499649       +RCN,   100 Baltimore Drive,    Wilkes Barre, PA 18702-7955
28499651       +Sonnenschein Financial Serv,    Att: Bankruptcy,    2 Transam Plaza Dr Ste 3,
                 Villa Park, IL 60181-4823
28539011       +The Payday Loan Store,    c/o Creditors Bankruptcy Service,     P.O. Box 800849,
                 Dallas, TX 75380-0849
28499654       +US Deptartment of Education,    Attn: Bankruptcy,     Po Box 7860,   Madison, WI 53707-7860
28499653       +United Recovery Systems,    Att: Bankruptcy,    18525 Torrence Ave Ste C-6,
                 Lansing, IL 60438-2891
28499655       +Village of Skokie,    Att: Bankruptcy,    5127 Oakton St.,    Skokie, IL 60077-3633
28499656       +Wakefield & Associates,    Attn: bankruptcy,    7005 Middlebrook Pike,
                 Knoxville, TN 37909-1156

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28499633       +E-mail/Text: kristin.villneauve@allianceoneinc.com Jan 29 2020 03:07:07        AllianceOne,
                 Po Box 3100,   Southeastern, PA 19398-3100
28499634       +E-mail/Text: bnc-capio@quantum3group.com Jan 29 2020 03:09:23       Capio Partners LLC,
                 PO Box 3209,   Sherman, TX 75091-3209
28499635       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jan 29 2020 03:18:09       Capital One,
                 Attn: Bankruptcy,   Po Box 30285,    Salt Lake City, UT 84130-0285
28499636       +E-mail/PDF: AIS.COAF.EBN@Americaninfosource.com Jan 29 2020 03:17:30
                 Capital One Auto Finance,    Attn: Bankruptcy,    Po Box 30285,   Salt Lake City, UT 84130-0285
28511237       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Jan 29 2020 03:17:19
                 Capital One Auto Finance, a division of,     AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
28541146       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Jan 29 2020 03:16:27
                 Capital One Auto Finance, a division of Capital On,     4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
28554600       +E-mail/Text: Harris@ebn.phinsolutions.com Jan 29 2020 03:12:32
                 City of Chicago Department of Finance,    c/o Arnold Scott Harris P.C.,
                 111 W. Jackson Ste. 600,    Chicago, IL 60604-3517
28499638       +E-mail/Text: bknotice@ercbpo.com Jan 29 2020 03:10:00       ERC/Enhanced Recovery Corp,
                 Attn: Bankruptcy,   8014 Bayberry Road,    Jacksonville, FL 32256-7412
28499639       +E-mail/Text: GenesisFS@ebn.phinsolutions.com Jan 29 2020 03:12:36       Genesis FS Card Services,
                 Po Box 4477,   Beaverton, OR 97076-4401
28499640       +E-mail/Text: Harris@ebn.phinsolutions.com Jan 29 2020 03:12:32       Harris & Harris,
                 Att: Bankruptcy,   111 West Jackson Blvd. Ste 400,     Chicago, IL 60604-4135
28499643        E-mail/Text: usbknotice@ncc.us Jan 29 2020 03:06:58       Nationwide Credit & Collections,
                 815 Commerce Dr. Ste 270,    Oak Brook, IL 60523
28561292        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 29 2020 03:18:16
                 Portfolio Recovery Associates, LLC,    c/o Capital One Bank (usa), N.a.,    POB 41067,
                 Norfolk VA 23541
28499650       +E-mail/Text: chicago.bnc@ssa.gov Jan 29 2020 03:11:15       Social Security Administration,
                 Great Lakes Program Serv Center,    600 W. Madison Street,    Chicago, IL 60661-2406
28499652       +E-mail/Text: bankruptcydepartment@tsico.com Jan 29 2020 03:12:07       Transworld Systems Inc.,
                 Att: Bankruptcy,   500 Virginia DR Ste 514,     Fort Washington, PA 19034-2733
28499657       +E-mail/Text: documentfiling@lciinc.com Jan 29 2020 03:06:56       Xfinitiy,
                 att: Bankruptcy Dept,    1701 JFK Boulevard,    Philadelphia, PA 19103-2838
                                                                                               TOTAL: 15

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
          Case 19-36155            Doc 21       Filed 01/30/20 Entered 01/30/20 23:32:20                         Desc Imaged
                                                Certificate of Notice Page 3 of 3


District/off: 0752-1                  User: agalimba                     Page 2 of 2                          Date Rcvd: Jan 28, 2020
                                      Form ID: dschjntc                  Total Noticed: 33


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 30, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 28, 2020 at the address(es) listed below:
              David H Cutler   on behalf of Debtor 2 Denise M Smith cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              David H Cutler   on behalf of Debtor 1 Jerome P Smith cutlerfilings@gmail.com,
               r48280@notify.bestcase.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
                                                                                             TOTAL: 4
